DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (9,308,087).  
Regarding claim 1, Lane et al. disclose a method (see figures 12B-12L) of delivering an implantable prosthetic valve (600; see at least figure 6) to a patient's heart (see figure 5A), the patient's heart having a mitral valve (MV) with an anterior leaflet (LA) and a posterior leaflet (LP), said method comprising: providing a prosthetic valve (600; see at least figure 6), wherein the prosthetic valve comprises an expandable frame (600) having a first end (at 610; see figure 6), a second end (at 606; see figure 6) opposite the first end, a first anterior tab (624) on an anterior portion of the expandable frame, a posterior tab (630) on a posterior portion of the expandable frame, and a ventricular skirt (628) adjacent the first end of the expandable frame, and wherein the prosthetic valve has an expanded configuration (as in at least figure 12J) for engaging the heart and a collapsed configuration (as in at least figure 12B); delivering the prosthetic valve in the collapsed configuration to the patient's heart adjacent the mitral valve (see figure 12B); expanding the prosthetic valve into engagement with the patient's mitral valve (see the progression from figures 12C through 12L). 
Regarding claim 2, Lane et al. disclose an implantable prosthetic valve (600; see at least figure 6) configured to be implanted within a mitral valve (MV) of a patient's heart (see at least figure 5A), the mitral valve having an anterior leaflet (LA) and a posterior leaflet (LP), and the prosthetic valve having an expanded configuration (as in at least figure 12J) for engaging the heart and a collapsed configuration for delivery to the heart (as in at least figure 12B), said prosthetic valve comprising: an expandable frame (600) having a first end (at 610; see figure 6), a second end (at 606; see figure 6) opposite the first end, an anterior portion (602), and a posterior portion (604); a ventricular skirt (628) adjacent the first end of the expandable frame, the ventricular skirt having an outer anterior surface and an outer posterior surface (see figure 6), the ventricular skirt being radially expandable to engage the anterior and posterior leaflets (see at least figure 12J); a first anterior tab (624) on the anterior portion of the expandable frame, the first anterior tab being radially expandable to engage a first fibrous trigone on a first side of the anterior leaflet when the prosthetic valve is in the expanded configuration (see at least figure 12J), thereby capturing the anterior leaflet and the adjacent anterior chordae tendinae between the first anterior tab and the outer anterior surface of the ventricular skirt; and a posterior tab (630) on a posterior portion of the expandable frame, the posterior tab being radially expandable such that the posterior leaflet and adjacent posterior chordae tendinae are disposed between the posterior tab and the outer posterior surface of the ventricular skirt when the prosthetic valve is in the expanded configuration (see at least figure 12J), thereby capturing the posterior leaflet and the adjacent posterior chordae tendinae between the posterior tab and the posterior outer surface of the ventricular skirt, and -58-Docket No. 5131.009US2wherein the first anterior tab and the posterior tab are configured to radially expand in a desired sequence (Examiner notes this does not limit which tab expands first, or if they expand simultaneously.) as the prosthetic valve transitions from the collapsed configuration to the expanded configuration (see the progression from figures 12C through 12L that show the desired expansion sequence).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,856,984. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is more broad than, and thus anticipated by, claim 1 of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771